                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

MARCO GORDON,                            )
                                         )
             Petitioner,                 )
                                         )      2:15-cr-00027-GZS-2
      v.                                 )      2:18-cv-00200-GZS
                                         )
UNITED STATES OF AMERICA,                )
                                         )
             Respondent                  )


           RECOMMENDED DECISION ON 28 U.S.C. § 2255 MOTION

      In this action, Petitioner Marco Gordon moves, pursuant to 28 U.S.C. § 2255, to

vacate, set aside or correct his sentence. (Motion, ECF No. 430.) Following a guilty plea,

Petitioner was convicted of two drug offenses; the Court sentenced Petitioner to

132 months in prison. (Judgment, ECF No. 272 at 1-2.) The First Circuit affirmed the

sentence on appeal. United States v. Gordon, 852 F.3d 126 (1st Cir. 2017), cert. denied,

138 S. Ct. 256 (2017).

      Petitioner alleges counsel provided ineffective assistance at sentencing because

counsel failed to argue the rule of lenity; failed to investigate and secure witnesses to

establish that Petitioner’s primary occupation was as a barber; failed to investigate and

oppose a gun enhancement; and failed to oppose the preponderance of the evidence

standard of proof for the sentencing enhancements. (Motion at 4-8.) Petitioner also

contends the Government should be estopped from asserting inconsistent positions on the

issue of Petitioner’s primary occupation; the Court erred in applying a sentencing

enhancement based on a finding Petitioner had assumed a supervisory or managerial role
in the offense; the Court erred by failing to permit allocution after remand; and the sentence

was not substantively reasonable. (Motion at 13.)

        Following a review of Petitioner’s motion, the Government’s request for dismissal,

and the record, I recommend that the Court grant the Government’s request, and dismiss

Petitioner’s motion.

               I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        Petitioner pled guilty to conspiracy to possess with intent to distribute in excess of

28 grams of cocaine base (Count 1), 21 U.S.C. §§ 841(a)(1), (b)(1)(B), 846; and possession

with intent to distribute in excess of 28 grams of cocaine base (Count 4),

21 U.S.C. § 841(a)(1), (b)(1)(B).1 (Judgment at 1.)

        The Court applied the sentencing guidelines as follows: based on the Court’s

acceptance of the parties’ agreement to recommend a base offense level of 30, the base

offense level was 30. (Sentencing Tr., ECF No. 319 at 25-26.) The Court determined that

the following enhancements applied: two levels, pursuant to USSG § 2D1.1(b)(1), because

Petitioner possessed a firearm; two levels, pursuant to USSG §§ 2D1.1(b)(15)(E), 4B1.3,

because Petitioner committed the offense as part of a pattern of criminal conduct engaged

in as a livelihood; and three levels, pursuant to USSG § 3B1.1(b), because Petitioner acted

as a manager or supervisor in the offense, and the criminal activity involved five or more

persons. (Sentencing Tr. at 16-17, 20-21, 24, 35-36.) The Court subtracted three levels,



1
  The Court granted the Government’s unopposed motion to dismiss without prejudice Count 2 of the
second superseding indictment as to Petitioner. (Order, ECF No. 216.) Aside from a forfeiture allegation,
the remaining counts were not alleged against Petitioner. (Second Superseding Indictment, ECF No. 160.)


                                                   2
pursuant to USSG § 3E1.1, for acceptance of responsibility. (Id. at 36.) The total offense

level was 34; a criminal history category of III applied; and the sentencing guidelines range

was 188-235 months. (Id. at 36.)

       The Court sentenced Petitioner to prison terms of 132 months on each of the counts,

to run concurrently, to be followed by terms of five years of supervised release on each of

the counts, to run concurrently. (Judgment at 2-3.)

       Petitioner appealed from the sentence. The First Circuit noted the case involved

issues of first impression concerning the enhancement for criminal livelihood:

       The criminal livelihood enhancement applies where the government proves,
       by a preponderance of the evidence, that two conditions have been met:
       (1) the defendant committed the relevant offense as “part of a pattern of
       criminal conduct” and (2) the defendant was engaged in that conduct
       “as a livelihood.” [USSG] §§ 2D1.1(b)(15)(E), 4B1.3. On appeal, Gordon
       argued only that the government had failed to meet its burden as to the second
       condition.

       The Guidelines further divide that second condition into two prongs.
       A defendant was engaged in a pattern of criminal conduct “as a livelihood”
       only if:

          (A)        the defendant derived income from the pattern of criminal
          conduct that in any twelve-month period exceeded 2,000 times the then
          existing hourly minimum wage under federal law[,] [meaning $14,500 in
          the instant case]; and

          (B)        the totality of circumstances shows that such criminal conduct
          was the defendant’s primary occupation in that twelve-month period
          (e.g., the defendant engaged in criminal conduct rather than regular,
          legitimate employment; or the defendant’s legitimate employment was
          merely a front for the defendant’s criminal conduct).

       Id. § 4B1.3 app. n.2. Gordon argued on appeal, as he had before the district
       court, that the government had failed to meet its burden as to both prongs.

852 F.3d at 128.

                                             3
          The First Circuit noted that at sentencing, counsel argued that only net income

should be included in determining whether Petitioner’s income from criminal activity

exceeded $14,500. Id. at 129. (Sentencing Tr. at 18-19.) The First Circuit also noted that

because this Court had not explicitly stated whether its finding that Petitioner’s income

exceeded $14,500 was based on net income or gross income, the First Circuit had remanded

the case for clarification on the issue. 852 F.3d at 129.

          Following the remand, and following supplemental briefing in which the parties

agreed the Court should not take further evidence on the issue, this Court “conclude[d] that

a plain reading of ‘derived income’ in the Guidelines calls for the consideration of gross

income, rather than net income.”           (Order in Response to First Circuit Remand,

ECF No. 394 at 1, 4.)

          On appeal after this Court’s order after remand, the First Circuit concluded: “We

find no error in the district court’s interpretation of § 4B1.3 app. n.2(A), absent further

clarification by the [United States Sentencing] Commission. Even if we are wrong in

reaching that conclusion, we affirm anyway, as the government’s harmless error argument

is correct.” Id. at 134 (citing United States v. Gordon, 2017 WL 383349, at *3 (D. Me.

Jan. 27, 2017)). The Government’s harmless error argument was in turn based on this

Court’s finding that “[e]ven without the livelihood enhancement, the Court would have

imposed this same sentence.” (Order in Response to First Circuit Remand at 6.) 852 F.3d

at 130.

          The First Circuit also noted that this Court found at sentencing Petitioner’s primary

occupation was drug trafficking, not his work as a barber. 852 F.3d at 128-29. Counsel

                                                4
argued at sentencing that the Government had not met its burden to prove drug trafficking

was Petitioner’s primary occupation.        (Sentencing Tr. at 19-20.)   This Court found

Petitioner had worked as a barber, but not in “any substantial degree during the period of

time in question.” (Id. at 21.)

       The First Circuit concluded:

       We affirm Gordon’s sentence because the district court did not commit legal
       error when it used Gordon’s gross, rather than net, income derived from drug
       trafficking to determine that his income surpassed the $14,500 threshold, nor
       did the court commit factual error when it concluded that drug trafficking
       was Gordon’s primary occupation.

Gordon, 852 F.3d at 127.

       The Supreme Court denied Petitioner’s petition for a writ of certiorari on

October 2, 2017. Gordon, 138 S. Ct. 256.

       Petitioner asserts that he placed his section 2255 motion in the prison mailing system

on May 9, 2018. (Motion at 12.)

                                      II.   DISCUSSION

       A. Legal Standards

       A person may move to vacate his or her sentence on one of four different grounds:

(1) “that the sentence was imposed in violation of the Constitution or laws of the United

States”; (2) “that the court was without jurisdiction” to impose its sentence; (3) “that the

sentence was in excess of the maximum authorized by law”; or (4) that the sentence “is

otherwise subject to collateral attack.” 28 U.S.C. § 2255(a); see Knight v. United States,

37 F.3d 769, 772 (1st Cir. 1994).



                                               5
       The burden is on the section 2255 petitioner to establish by a preponderance of the

evidence that he or she is entitled to section 2255 relief.        David v. United States,

134 F.3d 470, 474 (1st Cir. 1998); United States v. DiCarlo, 575 F.2d 952, 954

(1st Cir. 1978). When “a petition for federal habeas relief is presented to the judge who

presided at the petitioner’s trial, the judge is at liberty to employ the knowledge gleaned

during previous proceedings and make findings based thereon without convening an

additional hearing.” United States v. McGill, 11 F.3d 223, 225 (1st Cir. 1993).

       A collateral challenge is not a substitute for an appeal. United States v. Frady,

456 U.S. 152, 165 (1982); Berthoff v. United States, 308 F.3d 124, 127 (1st Cir. 2002).

“Accordingly, a defendant’s failure to raise a claim in a timely manner at trial or on appeal

constitutes a procedural default that bars collateral review, unless the defendant can

demonstrate cause for the failure and prejudice or actual innocence.” Berthoff, 308 F.3d at

127-28.    Procedural default is an affirmative defense.        Sotirion v. United States,

617 F.3d 27, 32 (1st Cir. 2010). The First Circuit has recognized that “federal courts have

the authority to consider procedural default sua sponte.” Rosenthal v. O'Brien,

713 F.3d 676, 683 (1st Cir. 2013) (citing Brewer v. Marshall, 119 F.3d 993, 999

(1st Cir. 1997)); see also Daniels v. United States, 532 U.S. 374, 382-83 (2001)

(recognizing that “procedural default rules developed in the habeas corpus context apply

in § 2255 cases”) (citing Frady, 456 U.S. at 167-68).

       An allegation of ineffective assistance of counsel can excuse a procedural default if

the petitioner demonstrates that counsel’s representation “fell below an objective standard

of reasonableness.” Strickland v. Washington, 466 U.S. 668, 688 (1984). The petitioner

                                             6
must also demonstrate that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.

A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. at 694. A district court reviewing a claim of ineffective assistance of counsel

need not address both prongs of the test because a failure to meet either prong will

undermine the claim. Id. at 697.

       If a petitioner’s “claims fail on the merits, his related claims that counsel rendered

ineffective assistance in failing to press the claims at trial or on appeal must also fail.”

Tse v. United States, 290 F.3d 462, 465 (1st Cir. 2002) (per curiam).

       “Evidentiary hearings on § 2255 petitions are the exception, not the norm, and there

is a heavy burden on the petitioner to demonstrate that an evidentiary hearing is warranted.

An evidentiary hearing ‘is not necessary when a [§] 2255 petition (1) is inadequate on its

face, or (2) although facially adequate, is conclusively refuted as to the alleged facts by the

files and records of the case.’” Moreno-Morales v. United States, 334 F.3d 140, 145

(1st Cir. 2003) (citation omitted) (quoting DiCarlo, 575 F.2d at 954 (quotation marks

omitted)).

       Summary dismissal of a motion is permitted when the allegations are “‘vague,

conclusory, or palpably incredible,’” even “‘if the record does not conclusively and

expressly belie [the] claim.’” David, 134 F.3d at 478 (quoting Machibroda v. United

States, 368 U.S. 487, 495 (1962)).




                                              7
          B. Claims and Analysis

              1. Ineffective assistance claims

                  a. Rule of lenity

          Petitioner alleges counsel provided ineffective assistance at sentencing concerning

the enhancement for criminal livelihood, USSG § 4B1.3.2 (Motion at 4; Attachment,

ECF No. 430-1 at 5-9.) Specifically, Petitioner alleges counsel failed to rely on the rule of

lenity to support the argument that the term “income” in USSG § 4B1.3 app. n.2 should be

interpreted to require that net income, rather than gross income, be used to determine

income derived from criminal activity.

          In Petitioner’s case, counsel argued at sentencing and on appeal that net income

should be the measure under USSG § 4B1.3. (Sentencing Tr. at 18-19; First Circuit Docket

No. 15-2395, Brief and Addendum of Defendant-Appellant at 1; Supplemental Brief of

Defendant-Appellant at 1.) Counsel did not rely on the rule of lenity in support of the

argument, however, either at sentencing or on appeal. Rather, the rule of lenity was first


2
    USSG § 4B1.3 provides in relevant part:

          If the defendant committed an offense as part of a pattern of criminal conduct engaged in
          as a livelihood, his offense level shall be not less than 13, unless §3E1.1 (Acceptance of
          Responsibility) applies, in which event his offense level shall be not less than 11.

Application Note 2 to USSG § 4B1.3 provides:

          “Engaged in as a livelihood” means that (A) the defendant derived income from the pattern
          of criminal conduct that in any twelve-month period exceeded 2,000 times the then existing
          hourly minimum wage under federal law; and (B) the totality of circumstances shows that
          such criminal conduct was the defendant’s primary occupation in that twelve-month period
          (e.g., the defendant engaged in criminal conduct rather than regular, legitimate
          employment; or the defendant's legitimate employment was merely a front for the
          defendant’s criminal conduct.


                                                      8
discussed by the concurring judge on appeal. Gordon, 852 F.3d at 135 & n.10 (Barron, J.,

concurring).

       The defendant did not invoke the rule of lenity in making his case for the
       narrower, “net” reading that I would adopt. But the only reason that we are
       offering a construction of the relevant provision of the Guidelines is to clear
       things up going forward. I thus see no reason to exclude from consideration
       this obviously relevant tool of construction.

Id. n.10.

       In Petitioner’s appeal, the concurring judge agreed with the majority that “however

one construes the guideline, it would not affect the outcome in this case.” Id. at 135.

Nonetheless, the concurring judge concluded there is a “‘grievous ambiguity’” in

USSG § 4B1.3, and therefore a narrow interpretation is appropriate, given that the

Sentencing Commission has not amended the guidelines to resolve the ambiguity.

Id. at 135, 141 (quoting Muscarello v. United States, 524 U.S. 125, 138-39 (1998)

(“To invoke the rule [of lenity], we must conclude that there is a grievous ambiguity or

uncertainty in the statute.”) (citation omitted)); see also United States v. Pinkham,

896 F.3d 133, 138 (1st Cir. 2018) (discussing the rule of lenity and noting “[t]he rule may

also apply in the context of the sentencing guidelines,” but concluding it did not apply to

the guideline at issue in Pinkham’s case).

       Counsel’s failure to argue the rule of lenity does not render counsel’s performance

deficient, because, despite the reasoning of the concurring opinion, the majority implicitly

concluded the guidelines application could be interpreted; the First Circuit determined this

Court did not err in interpreting the term “income” in USSG § 4B1.3 app. n.2 to mean gross

income, “absent further clarification by the [Sentencing] Commission.” 852 F.3d at 134.

                                             9
Because the First Circuit concluded “income” under USSG § 4B1.3 app. n.2 means

gross income, Petitioner’s underlying argument that the term was too ambiguous to

interpret fails on the merits. In addition, because the underlying argument fails, Petitioner’s

related allegation, of deficient performance for counsel’s failure to make the argument, also

fails. See Tse, 290 F.3d at 465.

          Furthermore, as the First Circuit determined, even if its interpretation of

USSG § 4B1.3 app. n.2 was in error, the error was harmless “in light of the district court’s

statement that it would have imposed the same 132-month sentence regardless of whether

the criminal livelihood enhancement applied.” 852 F.3d at 130, 134. Therefore, Petitioner

cannot demonstrate prejudice. See Strickland, 466 U.S. at 694.

                  b. Primary occupation

          Petitioner alleges counsel provided ineffective assistance at sentencing concerning

evidence of primary occupation for purposes of the enhancement for criminal livelihood,

USSG § 4B1.3. (Motion at 5.) In particular, Petitioner alleges he informed counsel of

available witnesses who would have testified that Petitioner had a legitimate source of

income as a barber, but counsel advised him that would not be necessary, because the

Government had the burden to prove Petitioner’s primary occupation was selling drugs.

(Attachments, ECF Nos. 430-1 at 9-10; 430-2 at 2.) Petitioner also submitted an affidavit

of a person who alleged that he hired Petitioner as a barber, and that Petitioner worked with

him from 2012 to the time of Petitioner’s arrest in 2014.3 (Attachment, ECF No. 430-1



3
    Petitioner was arrested in January 2015. United States v. Gordon, 852 F.3d 126, 127 (1st Cir. 2017).

                                                      10
at 10 n.1; Affidavit of Patrick Robert, ECF No. 433 at 2.) Although Petitioner alleges the

evidence was relevant to his guilt or innocence, the issue of Petitioner’s primary occupation

related to sentencing only. (Motion at 5; Sentencing Tr. at 20-21.) Gordon, 852 F.3d at 127.

       At sentencing, counsel represented that although counsel had not solicited letters in

support of Petitioner on the primary-occupation issue, many of the letters submitted in

Petitioner’s support at sentencing stated he had worked as a barber. (Sentencing Tr. at 19.)

Counsel represented that Petitioner’s position “was that he worked often as a barber, he cut

a lot of people’s hair, it was all under the table, it was cash payments.” (Id.) Counsel

argued: “I think that that cannot be discounted for some level of income that Mr. Gordon

was . . . living on.” (Id.)

       On the evidence on the primary-occupation issue, the First Circuit wrote:

       The only evidence of legitimate employment that Gordon could muster were
       statements taken from a few of the letters submitted to the court in support
       of Gordon’s character, which mentioned that Gordon had engaged in
       barbering at some point, sometimes for money, back when he had lived in
       Detroit. These statements did not indicate that Gordon had worked as a
       barber at all, let alone primarily, during the relevant time period.

Gordon, 852 F.3d at 134-35. The First Circuit concluded this Court did not err in finding

the Government had demonstrated that Petitioner’s criminal conduct, rather than his work

as a barber, was Petitioner’s primary occupation:

       In light of the abundant evidence that Gordon had actively participated in
       large-scale, lucrative drug-trafficking activities during the twelve months at
       issue and the dearth of evidence that he had performed any alternative work
       of comparable frequency or profitability over that period, the district court
       was well justified in concluding that the primary-occupation prong of the
       criminal livelihood enhancement was satisfied.

Id. at 135.

                                             11
       Petitioner evidently submitted the additional affidavit (ECF No. 433) as part of his

section 2255 motion in an effort to respond to the First Circuit’s observation that the

statements offered at sentencing did not address the relevant time period.

852 F.3d at 134-35. Petitioner, however, has not demonstrated that counsel’s performance

was deficient because counsel failed to obtain such a letter, or that counsel’s performance

was deficient because counsel instead argued the Government failed to meet its evidentiary

burden. That is, counsel’s decision to argue that the Government had failed to satisfy its

burden of proof was not substandard practice.          See Strickland, 466 U.S. at 688;

United States v. Lacouture, 721 F. App’x 1, 2 (1st Cir. 2018) (“It is the government’s

burden at sentencing to prove sentencing enhancement factors by a preponderance of the

evidence, and a district court may base its determinations on any evidence that it reasonably

finds to be reliable.”) (quotation marks omitted); Rizo v. United States, 662 F. App’x 901,

914 & n.1 (11th Cir. 2016) (concluding counsel “was not ineffective in choosing not to

investigate or present alibi witnesses and instead focusing on the government’s failure to

meet its burden,” and determining that because the petitioner “[had] not satisfied the first

prong of Strickland, [the Eleventh Circuit] need not address the prejudice prong”).

        Finally, Petitioner cannot demonstrate prejudice, because the First Circuit

concluded this Court did not err when it found it “would have imposed the same 132-month

sentence regardless of whether the criminal livelihood enhancement applied.” 852 F.3d at

130, 134; see Strickland, 466 U.S. at 694.




                                             12
              c. Gun enhancement

       Petitioner contends the evidence in support of the gun enhancement was

insufficient, and “a reasonable investigation would have uncovered this fact.”

(Motion at 6.) Petitioner’s claim is evidently based on the introduction at Petitioner’s

sentencing of the transcript of the testimony of a co-defendant, Robert Joiner, Jr., from

Joiner’s sentencing. (Attachment, ECF No. 430-1 at 10-11; Sentencing Tr. at 15-16.)

Petitioner alleges counsel provided ineffective assistance because counsel failed to argue

against the gun enhancement based on the lack of opportunity to cross-examine

two witnesses. (Attachment, ECF No. 430-1 at 10-11.) Petitioner contends the failure to

cross-examine violated his Sixth Amendment confrontation right. (Id. at 11.)

       The revised presentence investigation report included a two-level gun enhancement

pursuant to USSG § 2D1.1(b)(1). (Report, ¶¶ 22, 38.) The Government represented it

would take no position concerning the gun enhancement.             (Presentence Conf. Tr.,

ECF No. 337 at 3; Sentencing Tr. at 15.) The Court noted “that Mr. Joiner has testified

about [Petitioner’s] possession of a gun during the period of time he was drug dealing, and

the presentence report also corroborates that.” (Sentencing Tr. at 16.)

       Counsel objected to the enhancement:

       Mr. Joiner had motive to fabricate that testimony, that there is – certainly on
       information and belief that Mr. Joiner was the one that actually had that gun
       for quite some period of time, and I think that he had a motive to ascribe the
       possession of that to Mr. Gordon. And I would just suggest that this is all
       evidence – any evidence concerning the gun is either complete hearsay, or in




                                             13
        the terms of . . . Mr. Joiner, it was not subject to cross-examination from
        someone with an interest to challenge his veracity.

(Id.)

        The Court noted the testimony was independently corroborated, and the Court

applied the gun enhancement. (Id. at 16-17.) Petitioner did not raise the issue on appeal,

and therefore the section 2255 claim is procedurally defaulted. Rosenthal, 713 F.3d at 683;

Berthoff, 308 F.3d at 127-28.

        Furthermore, counsel’s performance was not deficient, and Petitioner was not

prejudiced. Counsel did object, but even if he had not, such a failure would not have

constituted deficient performance, because “[a] defendant’s rights under the Confrontation

Clause do not attach during sentencing.”          United States v. Lee, 892 F.3d 488, 492

(1st Cir. 2018) (noting that “for a while now, we have held that a sentencing court may

consider hearsay statements of confidential informants if they otherwise show sufficient

indicia of reliability”).

        Because the underlying argument lacks merit, the related claim of ineffective

assistance also fails. See Tse, 290 F.3d at 465.

               d. Evidentiary standard

        Petitioner contends counsel provided ineffective assistance because counsel failed

to argue that at sentencing, the beyond a reasonable doubt standard of proof should apply,

rather than the preponderance of the evidence standard. (Motion at 8; Attachment,

ECF No. 430-1 at 11-12.) Petitioner did not raise the issue at sentencing or on appeal, and




                                             14
therefore the section 2255 claim is procedurally defaulted. Rosenthal, 713 F.3d at 683;

Berthoff, 308 F.3d at 127-28.

      In addition, the argument, if made, would have failed. “It is firmly settled that the

standard of proof for judicial factfinding at sentencing is preponderance of the evidence,

so long as the factfinding does not ‘increase the penalty for a crime beyond the prescribed

statutory maximum.’” United States v. Jean-Baptiste, 663 F. App’x 7, 9 (1st Cir. 2017)

(quoting United States v. Platte, 577 F.3d 387, 391 (1st Cir. 2009), and citing Alleyne v.

United States, 570 U.S. 99 (2013)).

      Petitioner’s conviction carried a statutory maximum penalty of 40 years

(which equates to 480 months). See 21 U.S.C. § 841(b)(1)(B). The Court found a total

offense level of 34, which, combined with a criminal history category of III, resulted in a

guidelines range of 188-235 months. (Sentencing Tr. at 26.) The Court imposed a prison

term of 132 months, which was below the low end of the guidelines range. (Judgment

at 2.) Because the Court’s sentencing findings of fact did not increase the penalty beyond

the statutory maximum, the standard of proof at sentencing was preponderance of the

evidence. Jean-Baptiste, 663 F. App’x at 9.

      Because Petitioner’s underlying argument concerning the standard of proof lacks

merit, his related claim of ineffective assistance also fails. See Tse, 290 F.3d at 465.

          2. Claim the Government took inconsistent positions

      Petitioner contends he is entitled to relief because, following the First Circuit’s

remand, the Government’s position on the issue of net or gross income for purposes of the



                                            15
enhancement for criminal livelihood was allegedly inconsistent with a prior position

advanced by the Government. (Motion at 13; Attachment, ECF No. 430-1 at 12-14.)

        In the Government’s brief on appeal, filed prior to the First Circuit’s remand order,

the Government wrote that it “agree[d] with Gordon that if the Court were to conclude that

the district court erred in applying the two-level criminal-livelihood enhancement, the error

is not necessarily harmless and a remand for resentencing would be warranted in this case.”

(Brief of Appellee at 42 n.13.)

        Petitioner alleges the Government’s pre-remand, First Circuit argument is

inconsistent with its post-remand memorandum, filed in this Court, in which the

Government “concede[ed] that the record does not support a finding that the defendant had

a net income exceeding $14,500 in a 12-month period,” but nonetheless “request[ed] that

this Court indicate, on the record, whether it would impose the same sentence even in the

absence of the two-point criminal livelihood enhancement.” (Government’s Memorandum,

ECF No. 393 at 3, 4.) Petitioner essentially contends the Government should have been

judicially estopped from arguing harmless error, given that it previously conceded that if

this Court erred on the gross-income issue, the error was not necessarily harmless.4

(Attachment, ECF No. 430-1 at 12-14.)




4
  The First Circuit has noted: “Judicial estoppel is not to be applied by a court as a matter of course but,
rather, is to be applied at the court’s discretion.” Sexual Minorities Uganda v. Lively, 899 F.3d 24, 32
(1st Cir. 2018) (citing New Hampshire v. Maine, 532 U.S. 742, 750 (2001)). A party may be judicially
estopped from benefitting from a position that is inconsistent with a position the party had previously
successfully advanced, if the court’s adoption of the inconsistent position “would create ‘the perception’”
that the party had misled the court. Id.

                                                    16
       The issue is procedurally defaulted. See Rosenthal, 713 F.3d at 683; Berthoff,

308 F.3d at 127-28. Although Petitioner does not assert a related claim of ineffective

assistance or other cause for the procedural default, such a claim would have failed because

the underlying judicial-estoppel argument fails on the merits.

       Petitioner’s judicial estoppel claim fails because the First Circuit concluded both

that this Court did not err on the underlying gross-income issue, and that if the Court had

erred, the error was harmless. Gordon, 852 F.3d at 134 (concluding the district court did

not err in its interpretation of USSG § 4B1.3 app. n.2(A), but adding that “[e]ven if we are

wrong in reaching that conclusion, we affirm anyway, as the government’s harmless error

argument is correct”). Judicial estoppel does not apply, because the Government’s prior

position (that if there were error, it was not necessarily harmless) was in fact a concession,

rather than a position the Government successfully advanced to its benefit; and there is no

issue concerning the perception the Government misled the Court with the Government’s

earlier and later arguments on the issue of harmless error. See Sexual Minorities Uganda

v. Lively, 899 F.3d 24, 32 (1st Cir. 2018).

          3. Claims of error by the Court at sentencing

       Petitioner contends the Court erred when it applied a three-level sentencing

enhancement, pursuant to USSG § 3B1.1(b), based on a finding Petitioner was a manager

or supervisor in the offense. (Motion at 13.) Petitioner also argues the Court erred by

failing to permit allocution after the First Circuit remanded the case. (Id.)

       Petitioner claims the Court should not have applied the managerial or supervisory

role enhancement, because Petitioner alleges he did not direct or control a particular

                                              17
cooperating witness (whom Petitioner identifies as CW-2). (Attachment, ECF No. 430-1

at 14.) Petitioner maintains he only gave the witness gifts and favors. (Id.)

       This Court applied the enhancement based on its finding that there were five or more

participants in the conspiracy, and Petitioner was a manager or supervisor. (Sentencing Tr.

at 24.) The Court found:

       I’ve reviewed the exhibits very carefully, the text messages, and the recorded
       statements. I’ve also looked very carefully at the presentence investigation
       report. All of them corroborate that this defendant was directing others to
       store drugs in their apartment, CW2 specifically, though there is
       corroboration otherwise, instructing that person to sell the drugs to
       [a person], and paid them for conducting that sale. I find that the
       enhancement is appropriate.

(Id.) The First Circuit noted Petitioner did not contest the evidence that he “held a

leadership role in a substantial drug-trafficking organization while living in Maine during

the year preceding his arrest.” Gordon, 852 F.3d at 134. Counsel objected to the

enhancement on the basis Petitioner did not direct the others involved; however, this Court

found otherwise. (Sentencing Tr. at 22-24.) Petitioner did not appeal the issue of the role

enhancement. 852 F.3d at 134. Petitioner’s section 2255 claim is thus procedurally

defaulted, see Berthoff, 308 F.3d at 127-28, and Petitioner fails to establish he is entitled to

relief, see David, 134 F.3d at 478.

       Petitioner’s claim concerning the right of allocution fails because the Court provided

the opportunity for allocution at sentencing, and Petitioner addressed the Court.

(Sentencing Tr. at 34-35.) The First Circuit has noted:

       The Supreme Court in [Green v. United States, 365 U.S. 301, 81 S. Ct. 653
       (1961),] . . . instructed courts to, “as a matter of good judicial administration,
       unambiguously address themselves to the defendant [and to] . . . leave no

                                              18
        room for doubt that the defendant has been issued a personal invitation to
        speak prior to sentencing.” Id. at 305, 81 S.Ct. 653. This circuit has also
        consistently requested that courts comply with Fed. R. Crim.P. 32 by
        “address[ing] the defendant[s] personally and allow [ing] [them] to speak on
        all topics.”      [United States v. Burgos–Andújar, 275 F.3d 23, 29
        (1st Cir. 2001)] (internal quotation marks omitted).

United States v. Pacheco, 727 F.3d 41, 49 (1st Cir. 2013). The allocution requirements set

forth in Fed. R. Crim. P. 32 apply before the Court imposes the sentence.5

        This Court did not err when it did not provide Petitioner an opportunity for

allocution after the First Circuit remanded the case. The remand was for a specific and

limited purpose, which was for this Court to provide an explanation as to whether its

finding under USSG § 2D1.1(b)(15)(E) was based on a theory of net income or gross

income. (Gordon, No. 15-2395, Order (1st Cir. Dec. 12, 2016).) The First Circuit retained

jurisdiction pending the remand. (Id.) Although the First Circuit noted this Court “may

choose to take further evidence and make further findings,” the limited purpose of the

remand correspondingly would have limited the scope of the evidence, had the parties

requested and the Court determined further evidence was necessary (they did not).

Under the circumstances, a second allocution had no place in the proceedings.

See United States v. George, 886 F.3d 31, (1st Cir. 2018) (noting that “when [a] defendant

had been given the opportunity to allocute in full at [the] first hearing, he did not have a

right to a second opportunity to allocute on remand where his circumstances had not



5
  Fed. R. Crim. P. 32(i)(4)(A) provides in relevant part: “Before imposing sentence, the court
must . . . (ii) address the defendant personally in order to permit the defendant to speak or present any
information to mitigate the sentence.”



                                                   19
undergone any material change”) (citing United States v. Garafano, 61 F.3d 113, 116-17

(1st Cir. 1995)).

       Finally, Petitioner argues the sentence was not substantively reasonable.

(Motion at 13.) The claim is procedurally defaulted, and it is based on Petitioner’s

unmeritorious contention, addressed above, that he should have been provided the

opportunity for allocution after the First Circuit remanded the case.            (Attachment,

ECF No. 430-1 at 15-16.)

       To the extent Petitioner claims the sentence was not substantively reasonable, the

claim, had it not been procedurally defaulted, would have failed on the merits. “A sentence

is substantively reasonable if the court gives a ‘plausible rationale’ and reaches a

‘defensible result’ . . . .” United States v. Lasalle Gonzáles, 857 F.3d 46, 63 (1st Cir. 2017)

(quoting United States v. Díaz-Arroyo, 797 F.3d 125, 129 (1st Cir. 2015)).                  In

Lasalle Gonzáles, the Court noted the sentence was “within a properly calculated

Guidelines range, so to prevail [Lasalle] must adduce fairly powerful mitigating reasons

and persuade us that the district court was unreasonable in balancing pros and cons.” Id.

(quotation marks omitted).       In Petitioner’s case, the Court imposed “a sentence

substantially below [the] low end of the advisory guideline range in a hope that that lower

sentence enables [Petitioner] to leave at a relatively young age and go straight.”

(Sentencing Tr. at 40.) The sentence rationale was plausible, and the result was defensible,




                                              20
and therefore a claim that the sentence was substantively unreasonable would fail on the

merits. Lasalle Gonzáles, 857 F.3d at 63.6


6
 In Petitioner’s reply, he also requests that the Court consider his allegations that he has demonstrated, in
several ways, he has set a positive course for himself in prison; Petitioner essentially requests that the Court
modify his sentence. (Reply, ECF No. 438.) The Court’s authority to modify a sentence is limited under
18 U.S.C. § 3582(c), which provides:

        (c) Modification of an imposed term of imprisonment.--The court may not modify a
        term of imprisonment once it has been imposed except that—

            (1) in any case—

                 (A)      the court, upon motion of the Director of the Bureau of Prisons, may
                 reduce the term of imprisonment (and may impose a term of probation or
                 supervised release with or without conditions that does not exceed the unserved
                 portion of the original term of imprisonment), after considering the factors set forth
                 in section 3553(a) to the extent that they are applicable, if it finds that—

                        (i)       extraordinary and compelling reasons warrant such a reduction; or

                        (ii)      the defendant is at least 70 years of age, has served at least 30
                        years in prison, pursuant to a sentence imposed under section 3559(c), for
                        the offense or offenses for which the defendant is currently imprisoned, and
                        a determination has been made by the Director of the Bureau of Prisons that
                        the defendant is not a danger to the safety of any other person or the
                        community, as provided under section 3142(g);

                        and that such a reduction is consistent with applicable policy statements
                        issued by the Sentencing Commission; and

                 (B)     the court may modify an imposed term of imprisonment to the extent
                 otherwise expressly permitted by statute or by Rule 35 of the Federal Rules of
                 Criminal Procedure; and

        (2) in the case of a defendant who has been sentenced to a term of imprisonment based on
            a sentencing range that has subsequently been lowered by the Sentencing Commission
            pursuant to 28 U.S.C. [§] 994(o), upon motion of the defendant or the Director of the
            Bureau of Prisons, or on its own motion, the court may reduce the term of
            imprisonment, after considering the factors set forth in section 3553(a) to the extent
            that they are applicable, if such a reduction is consistent with applicable policy
            statements issued by the Sentencing Commission.

Petitioner’s section 2255 allegations do not meet the requirements for a sentence modification under section

3582(c).



                                                      21
                                   III.   CONCLUSION

      Based on the foregoing analysis, an evidentiary hearing is not warranted under

Rule 8 of the Rules Governing Section 2255 Cases. In addition, I recommend that the

Court deny Petitioner’s motion for habeas relief under 28 U.S.C. § 2255. I further

recommend that the Court deny a certificate of appealability pursuant to Rule 11 of the

Rules Governing Section 2255 Cases because there is no substantial showing of the denial

of a constitutional right within the meaning of 28 U.S.C. § 2253(c)(2).

                                          NOTICE

             A party may file objections to those specified portions of a magistrate
      judge’s report or proposed findings or recommended decisions entered
      pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
      court is sought, together with a supporting memorandum, within fourteen
      (14) days of being served with a copy thereof. A responsive memorandum
      shall be filed within fourteen (14) days after the filing of the objection.

             Failure to file a timely objection shall constitute a waiver of the right
      to de novo review by the district court and to appeal the district court’s order.

                                                  /s/ John C. Nivison
                                                  U.S. Magistrate Judge

      Dated this 16th day of November, 2018.




                                             22
